DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.
Status of Claims
Claims 1 – 15 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kleppen (U.S. Patent Publication No. 2017/0020641 A1) in view of Kagami et al. (U.S. Patent Publication No. 2011/0214239 A1).
Regarding Independent Claim 1, Kleppen teaches a drivetrain assembly (Fig. 1) for a personal care device (Paragraph [0001]), the drivetrain assembly  comprising: a shaft (motor shaft, 60); a frame (Annotated Fig. 1) comprising an exterior surface (Annotated Fig. 1) at a distal end of the frame (Annotated Fig. 1), the exterior surface (Annotated Fig. 1) having an opening (Annotated Fig. 1) through which the shaft (60)  extends (Fig. 1); and an abutment (44) coupled to the shaft (60; Fig. 1), wherein the abutment (44) includes an engagement surface (Annotated Fig. 1) facing the exterior surface (Annotated) of the frame (Annotated Fig. 1) through which the shaft (60) extends, wherein the abutment (44) is arranged on the shaft (60) relative to the exterior surface (Annotated Fig. 1) of the frame (Annotated Fig. 1) and the shaft (60) extending in a given direction (longitudinal direction of shaft, 60). 

    PNG
    media_image1.png
    420
    714
    media_image1.png
    Greyscale

Kleppen does not explicitly teach the abutment is configured to engage with the surface  of the frame such that relative movement between the frame and the shaft in a given direction is inhibited past a threshold distance, and wherein the abutment works in cooperation with the shaft  so as to provide an airgap between the engagement surface  of the abutment and the exterior surface  of the frame, and the airgap corresponds to the threshold distance allowing the shaft  to move in the given direction by the threshold distance to close the airgap.
Kagami, however, teaches a drivetrain assembly (Fig. 1) for a personal care device (Fig. 4) wherein the abutment (171) is configured to engage with the exterior surface (120)  of the frame (110) such that relative movement between the frame (110) and the shaft (180) in a given direction (longitudinal direction of shaft, 180) is inhibited past a threshold distance (once the surface of the abutment, 171, engages the surface 120, movement is inhibited), and wherein the abutment (171) works in cooperation with the shaft (180)  so as to provide an airgap (Annotated Fig. 4) between the engagement surface (Annotated Fig. 4)  of the abutment and the exterior surface (120)  of the frame (110), and the airgap corresponds to the threshold distance allowing the shaft (180) to move in the given direction by the threshold distance to close the airgap (Annotated Fig. 4).

    PNG
    media_image2.png
    570
    865
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Kleppen to further include the abutment is configured to engage with the surface  of the frame such that relative movement between the frame and the shaft in a given direction is inhibited past a threshold distance, and wherein the abutment works in cooperation with the shaft  so as to provide an airgap between the engagement surface  of the abutment and the exterior surface  of the frame, and the airgap corresponds to the threshold distance allowing the shaft  to move in the given direction by the threshold distance to close the airgap, as taught by Kagami, to provide a device wherein support is provided for the movable body to rotate about the fixed body along the axis of the output shaft.
Regarding Claim 2, Kleppen, as modified, teaches the drivetrain assembly (Fig. 1) wherein the given direction (longitudinal direction of shaft, 60) is along a longitudinal axis of the shaft (60; Fig. 1).  
Regarding Claim 3, Kleppen, as modified, teaches the drivetrain assembly (Fig. 1) wherein the abutment (44) is a collar (Fig. 1) comprising: a main body (44) with an inner diameter corresponding to the diameter of the shaft (60; Fig. 1); and an engagement portion (Annotated Fig. 1) configured to project from the main body (main body of 44; Fig. 1) and to provide the engagement surface (Fig. 1).  
Regarding Claim 4, Kleppen, as modified, teaches the drivetrain assembly (Fig. 1) wherein the main body (44) has an outer diameter (Fig. 1) corresponding to the width of the opening (Annotated Fig. 1).  
Regarding Claim 5, Kleppen teaches all of the elements of claim 1 as discussed above.
Kleppin also teaches the drivetrain assembly (Fig. 1) comprising: a motor (motor, 50). Further, one of ordinary would conclude that if Kleppin teaches a motor, then the motor inherently comprising a rotor and a stator, wherein the rotor comprises a rotor surface; 32018P00224WOUS the stator comprises a stator surface which is disposed opposite the rotor surface, since a rotor and stator are integral parts of a motor that makes the motor work.
Kleppin does not explicitly teach the threshold distance is less than the distance between the stator surface and the rotor surface,  however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Kleppin to further include a motor, then the motor inherently comprising a rotor and a stator, wherein the rotor comprises a rotor surface; 32018P00224WOUS the stator comprises a stator surface  which is disposed opposite the rotor surface, since a rotor and stator are integral parts of a motor that makes the motor work, wherein the threshold distance is less than the distance between the stator surface and the rotor surface, since such a modification would have involved a mere change in the distance of a component. A change in distance is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 6, Kleppen, as modified, teaches  the assembly of claim 1 as discussed above.
Kleppen does not explicitly teach the drivetrain assembly  wherein the threshold distance corresponds to a predetermined force applied to the shaft in the given direction.  
Kagami, however,  teaches the drivetrain assembly  wherein the threshold distance corresponds to a predetermined force (thrust forces, F1 and 2) applied to the shaft (180) in the given direction (Paragraphs [0167] and [0174] – [0177]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Kleppen to further include the threshold distance corresponds to a predetermined force applied to the shaft in the given direction, as taught by Kagami, to provide a device wherein support is provided for the movable body to rotate about the fixed body along the axis of the output shaft.
Regarding Claim 7, Kleppen teaches the drivetrain assembly (Fig. 1) wherein the shaft (60) and the abutment (44) are configured to jointly move between a primary position and a secondary position relative to the frame (Annotated Fig. 1); the engagement surface  of the abutment (44) and the surface of the frame (Annotated Fig. 1) are not in engagement at the primary position (Paragraphs [0044] – [0047]); the engagement surface of the abutment (62) and the surface of the frame (70) are in engagement at the secondary position (Fig. 3B; Paragraphs [0044] – [0047]); and the threshold distance (d) corresponds to the distance between the engagement surface of the abutment and the surface of the frame at the primary position (Paragraphs [0044] – [0047]).  
Regarding Claim 8, Kleppen teaches the drivetrain assembly (Fig. 1) wherein the abutment (44) is fixed to the shaft (60; Fig. 1; Paragraph [0046]).  
Regarding Claim 9, Kleppen teaches all of the elements of claim 1 as discussed above.
Kleppin also teaches the drivetrain assembly (Fig. 1) comprising the threshold distance.
Kleppin does not explicitly teach wherein the threshold distance is 0.2mm or less, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Kleppin to further include the threshold distance is 0.2mm or less, since such a modification would have involved a mere change in the distance of a component. A change in distance is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 10, Kleppen teaches a personal care device (Paragraph [0001]) comprising the drivetrain assembly claim 1 (Fig. 1).  
Regarding Independent Claim 11, Kleppen teaches a method of manufacturing a drivetrain assembly for a personal care device (Fig. 1), the method comprising: 42018P00224WOUS resiliently mounting a shaft (60) in a frame (40, 70) of the drivetrain assembly such that the shaft (60) extends through an opening  in a surface of the frame (40 and/or 70; Fig. 1); placing an abutment (62)  in movable engagement with the shaft (60) at a first position on the shaft (60)  such that an engagement surface (Annotated Fig. 3B) of the abutment  (62) is in engagement with the surface of the frame (70; Paragraphs [0044] – [0047]) applying a predetermined force (F) to the shaft (60) in a given direction  along a longitudinal axis of the shaft (60) such that the shaft  (60) moves relative to the frame (40/70) in the given direction (Fig. 1)  and the abutment (62)  moves to a second position on the shaft (60) due to engagement of the engagement surface (Annotated Fig. 3B)  of the abutment (62) and the surface of the frame (70; Paragraphs [0044] – [0047]); releasing the predetermined force (F) applied to the shaft (60) such that the shaft  moves relative to the frame (40/70) in a direction opposite to the given direction  and the abutment (62) moves with the shaft  (60) such that the abutment (62) remains at the second position on the shaft (60; Paragraph [0046])  and the engagement surface (Annotated Fig. 3B)  of the abutment  (62) is no longer in engagement with the surface of the frame (70); and fixing the abutment (62) to the shaft (60)  at the second position (Paragraphs [0044] – [0047]).  
Kleppen does not teach an engagement surface of the abutment is in engagement with the exterior surface of the frame.
Kagami, however,  teaches the drivetrain assembly wherein an engagement surface (Annotated Fig. 4) of the abutment is in engagement with the exterior surface (Annotated Fig. 4) of the frame and further engages and disengages the exterior surface (the abutment engages and disengages as it moves back and forth).
Regarding Claim 12, Kleppen, as modified, teaches the method wherein the abutment (62) is a collar (Fig. 1) comprising: a main body (Fig. 1) with an inner diameter (inner diameter of 62) corresponding to the diameter of the shaft (60; Fig. 1); and an engagement portion (Fig. 3C) configured to project from the main body (main body of 62; Fig. 3C) and to provide the engagement surface (Fig. 3C), wherein the collar (62)  is placed in movable engagement with the shaft (60) by sliding the collar (62) over the shaft (Fig. 1).  
Regarding Claim 13, Kleppen, as modified, teaches the method (Fig. 1) wherein the main body (main body of 62; Fig. 1) has an outer diameter (outer diameter of 62) corresponding to the width of the opening (opening created between surfaces, 77 and 78).
Regarding Claim 14, Kleppen, as modified, teaches all of the elements of claim 11 as discussed above.
Kleppin does not explicitly teach the method wherein the abutment is fixed to the shaft at the second position by laser welding, however, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
 Regarding Claim 15, Kleppen, as modified, teaches all of the elements of claim 11 as discussed above.
Kleppin does not explicitly teach the method wherein the predetermined force is 50N or less, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the predetermined force of Kleppin is 50N or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Response to Arguments
Applicant’s arguments, see “Applicants Arguments/Remarks Made in Amendment”, filed October 19, 2022, with respect to the rejection of claims 1 – 15 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive, therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kagami.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723